Exhibit CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF PEAPACK-GLADSTONE FINANCIAL CORPORATION Peapack-Gladstone Financial Corporation, a New Jersey corporation, to amend its Certificate of Incorporation pursuant to N.J.S.A. 14A:9-2(4), hereby certifies: 1.The name of the corporation is Peapack-Gladstone Financial Corporation (the “Corporation”). 2.The Corporation is hereby amending its Certificate of Incorporation by amending Article III in its entirety so that Article III shall be and read as follows: “ARTICLE III CAPITAL STOCK (A) The total authorized capital stock of the corporation shall be 20,500,000 shares, consisting of 20,000,000 shares of common stock and 500,000 shares of preferred stock which may be issued in one or more classes or series. The shares of common stock shall constitute a single class and shall be without nominal or par value.
